



DocuSign Envelope ID: 5308B5D9-72E4-4D3E-B718-D67ACCFD25F5
October 24, 2018
Congratulations! We would like to take this time to introduce you to the process
and what happens next. Below you will find 3 easy steps, in addition to some
information that we need you to complete.


3 Easy Next Steps
1.
ae135purchaseagreemen_image3.gif [ae135purchaseagreemen_image3.gif]A Ten-X
representative attempted to contact you today or has spoken to you regarding the
process and will follow up with you to assist you in signing the contract
package in DocuSign as necessary.

2.
Please do not delay, submit your Earnest Money Deposit. The wire instructions
for your assigned escrow company are located on page 2 of this electronic
package

3.
Send confirmation of your wire transfer to CREContracts_Midwest-SE@Ten-X.com



Please be on notice that the Participation Terms remain in full force and
effect.
If you have questions about the status of your transaction, please reference the
contact sheet below reflecting the individuals directly involved in this sale:


Escrow Office: Novare NSS, a division of Fidelity National Title
Alan Petner
320 Commerce Street, Suite 150
Irvine, CA, 92602
714-352-4088
Alan.Petner@novarenss.com

Ten-X.com Contracts Dept.:

Valorie Valenzuela
Contracts Department Seller Contact 1 Mauchly
Irvine, CA 92618
949-790-6411
Vvalenzuela@Ten-X.com





IMPORTANT CONTACT INFORMATION:
Live Bid Event:
B-249 Item Number:
AE135
Property Name:
The Spectrum Building
Property Address:
613 NW Loop 410, San Antonio, TX 78216



Buyer:
HARTMAN VREIT XXI, INC.
Buyer’s Address:
2909 Hillcroft St Ste 420, Houston, Texas 77057
Buyer's Phone:
 
Email: ahartman@hi-reit.com
Buyer's Designated Rep.:
Sullivan Barnes
Phone:
73-856-2671
Email: sbarnes@hi-reit.com



Buyer's Counsel:
None
Phone:
 
Email:



Buyer's Broker of Record:
None
Buyer’s Broker Firm:
Buyer’s Agent:
 
Buyer’s Agent Address:
 
Buyer’s Agent Phone:
 
Buyer’s Agent Email:



Seller Name:
Pace-Spectrum, LLC
Listing Broker Company:
HFF
Listing Broker Rep:
John Taylor
Phone:
210-660-2104
Email:
jtaylor@hfflp.com
 
 
Seller’s Point of Contact:
Rob Sherwood
Phone:
314-968-9898
Email: rsherwood@paceproperties.com



Ten-X.Com Rep:
Harrison Rein
Phone:
305-600-1060
Email:
hrein@ten-x.com



We are looking forward to a smooth and successful closing. If there is anything
that Ten-X.com can do to be of further help please feel free to contact us at
any time.


Sincerely, Ten-X.com







ae135purchaseagreemen_image4.jpg [ae135purchaseagreemen_image4.jpg]


!!!!!!IMPORTANT! IMPORTANT! IMPORTANT!!!!!!


PLEASE BE SURE YOU ARE WIRING FUNDS TO THE CORRECT BANK AND ACCOUNT NUMBER BASED
ON THE STATE THAT THE PROPERTY
YOU ARE PURCHASING IS LOCATED!!!!
WIRE TRANSFER INSTRUCTIONS


BANK NAME: ABA/ ROUTING NO.: ACCOUNT NAME: ADDRESS: ACCOUNT NUMBER:

Wells Fargo Bank, N.A.


121000248
Novare National Settlement Service
320 Commerce #150, Irvine, CA 92602
See chart below (based on property state)





PROPERTY STATE:
ACCOUNT NUMBER:
ARIZONA
4419053665
FLORIDA
4419053681
OHIO
6352971698
TEXAS
4419053673
VIRGINIA
4419053699
ALABAMA, ALASKA, ARKANSAS, CONNECTICUT, IDAHO, MASSACHUSETTS, NEW MEXICO,
NEVADA, OREGON, SOUTH DAKOTA, UTAH, & WYOMING


4419053657
ALL OTHER STATES (except CA & MD)
4420043432



CALIFORNIA WIRE TRANSFER INSTRUCTIONS
BANK:    City National Bank
ABA/ROUTING NO.:    122016066
ACCOUNT NAME:    Novare National Settlement Service
ACCOUNT NUMBER:    555308310


MARYLAND WIRE TRANSFER INSTRUCTIONS
BANK:    Bank of America
ABA/ROUTING NO.:    026009593


ACCOUNT NAME: ACCOUNT NUMBER:

Maryland Affordable Housing Trust
446026599243





ae135purchaseagreemen_image3.gif [ae135purchaseagreemen_image3.gif]Please
include the buyers’ name and property address when wiring funds.












Buyer: AE135

HARTMAN VREIT XXI, INC.
613 NW Loop 410, San Antonio, TX 78216







Effective 03/14/2018




ELECTRONIC/ACH TRANSFERS WILL NOT BE ACCEPTED. FUNDS MUST BE WIRED. FAILURE TO
WIRE FUNDS MAY DELAY THE CLOSING.





ITEM NO. __A_E_1_3_5__________________________




EXTENSION OPTION ADDENDUM


Seller: Pace-Spectrum, L.L.C., a Missouri limited liability company    
Buyer: HARTMAN VREIT XXI, INC.    
Property Address: 613 NW Loop 410, San Antonio, TX 78216    






This Extension Option Addendum (“Addendum”), dated effective as of

10/24/2018
_________________, amends and



supplements that certain purchase and sale agreement (“Agreement”) between Buyer
and Seller for the purchase and sale of the real property identified above. If
there is a conflict between the terms of the Agreement and the terms of this
Addendum, the terms of this Addendum shall control. Any capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.
1.EXTENSION OPTION(S). Seller Buyer (check applicable box) shall have _2________
option(s) to extend the Closing Date by a maximum of _1_5_______ calendar day(s)
each. In order for an extension option to be effectively exercised, the
exercising party shall (A) provide written notice to the other party of its
exercise of such extension option (which notice must specify the extended
Closing Date) at least five (5) calendar days prior to the then scheduled
Closing Date, and (B) (check applicable box):
For any Buyer extension option, Buyer shall pay directly to Seller a
non-refundable extension fee equal to    ____ % of


the Purchase Price, or Purchase Price.

$____________________, which extension fee shall not constitute a credit towards
the



For any Buyer extension option, Buyer shall deposit with Closing Agent an
additional amount equal to    _2_.5__ % of
the Purchase Price, or    $____________________, which shall constitute an
increase in the Earnest Money Deposit


for all purposes under the Agreement.
For any Seller extension option, Seller shall pay directly to Buyer a
non-refundable extension fee equal to


____ % of



the Purchase Price, or Purchase Price.

$____________________, which extension fee shall not constitute a debit towards
the



Neither Buyer nor Seller shall be required to pay an extension fee or deposit
additional funds with Closing Agent.




SELLER:    BUYER:


Pace-Spectrum, L.L.C., a Missouri limited liability company    HARTMAN VREIT
XXI, INC.
















Printed Name: Robert Sherwood    
Title (if applicable): Authorized Signatory    


Title (if applicable): CEO    




Printed Name: Allen Hartman    







    


Printed Name:      Title (if applicable):     

Printed Name:      Title (if applicable):     





Dated:

10/24/2018






Dated:

10/24/2018















Extension Fee Addendum (Rev. 03/11/2016)
Copyright © 2016 Ten-X, LLC and affiliates. All rights reserved.









ITEM NO. __A_E_1_3_5__________________________


ADDENDUM TO



PURCHASE AND SALE AGREEMENT
Seller: Pace-Spectrum, L.L.C., a Missouri limited liability company    


Buyer:

HARTMAN VREIT XXI, INC.







Property Address: 613 NW Loop 410, San Antonio, TX 78216    


10/24/2018
This Addendum to Purchase and Sale Agreement (“Addendum”), dated effective as of
____________________,
amends and supplements that certain purchase and sale agreement (“Agreement”)
between Buyer and Seller for the purchase and sale of the real property
identified above. If there is a conflict between the terms of the Agreement and
the terms of this Addendum, the terms of this Addendum shall control. Any
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement. The Agreement is hereby amended as follows:


Section 1.(F)(ii) is hereby deleted in its entirety.


































__________________________________________________________________________________________________________




SELLER:    BUYER:


Pace-Spectrum, L.L.C., a Missouri limited liability company    HARTMAN VREIT
XXI, INC.
















Printed Name: Robert Sherwood    




Printed Name: Allen Hartman    
Title (if applicable): Authorized Signatory    


Title (if applicable): CEO    







    


Printed Name:      Title (if applicable):     

Printed Name:      Title (if applicable):     





Dated:

10/24/2018






Dated:

10/24/2018









Addendum To Purchase Agreement (Rev. 03/11/2016)
Copyright © 2016 Ten-X, and affiliates. All rights reserved.





ITEM NO. _A_E_1_3_5___________________________
PURCHASE AND SALE AGREEMENT WITH JOINT CLOSING INSTRUCTIONS
Seller agrees to sell the Property to Buyer, and Buyer agrees to purchase the
Property from Seller, in accordance with the terms of this Purchase and Sale
Agreement with Joint Closing Instructions (“Agreement”). This Agreement is
effective as of the date Seller signs this Agreement (“Effective Date”).
1.KEY TERMS.
(A) Seller: P_a_c_e_-_S_p_ec_t_ru_m_,_L_._L_.C_._,
a__M_is_s_o_u_ri_l_im_i_te_d_l_ia_b_ili_ty__co_m__pa_n_y_____________________________________________________
phone number: _3_1_4_-9_6_8_-9_8_9_8________ email address:
_rs_h_e_rw_o_o_d_@__p_ac_e_p_r_op_e_r_ti_es_._c_om________________________________
mailing address: _1_4_0_1_5_B_re_n_t_w_o_o_d_B_lv_d_._,
S_t_e_9_0_0_,_S_t._L_o_u_is_,_M_I_,_63_1_4_4_______________________________________________
(B) Buyer:
_H_A_R_T_M_A_N__V_R_E_I_T_X_X_I_,_IN_C_.__________________________________________________________________________
phone number: _(7_1_3_)_5_8_6-_2_6_7_1_______ email address:
_a_ha_r_tm__a_n@__h_i-_re_i_t._co_m_______________________________________
mailing address: _2_90_9__H_il_lc_ro_f_t S__t
S_t_e_4_2_0_,_H_o_u_s_to_n_,_T_ex_a_s_7_7_0_5_7___________________________________________________
(C) Purchase Price: $_1_6,_5_3_7_,5_0_0_.0_0__________ (which equals Buyer’s
offer price of $_1_5_,7_5_0_,0_0_0_.0_0__________ plus a Ten-X Transaction Fee
of $_7_87_,_5_0_0._0_0____________).
(D) Earnest Money Deposit: $_8_26_,_8_7_5._0_0____________ (if blank, then 5% of
the Purchase Price, but no less than $50,000 or more than $500,000).
(E) Property: Address:
_61_3__N_W__L_o_op__4_1_0,_S_a_n__A_n_to_n_io_,_T_X_7_8_2_1_6____________________________________
as legally described
on Exhibit A, including all permanent improvements thereon (but excluding any
personal property unless specifically identified by addendum or amendment to
this Agreement).
(F) Closing Date: _____________________________________________ (if blank, then
(i) 30 calendar days after the
Effective Date, or (ii) 60 calendar days after the Effective Date if Buyer
obtains a letter of intent or other similar proposal for a loan for the Property
from a lender referred by Ten-X Finance, and sends a copy of such letter of
intent or proposal to Seller and Closing Agent within 5 days after the Effective
Date). If the Closing Date falls on a weekend or a state or federally recognized
holiday, the Closing Date shall be the next business day.
(G) Closing Agent:
N_o_v_a_re__N_S_S_,_a_d_iv_is_i_on__o_f_F_id_e_lit_y_N_a_t_io_n_a_l
T_i_tl_e____________ contact: _A_l__a_n__P_e_t_n_e_r______________________
address:
3_2_0_C_o_m_m__e_rc_e_S_t_re_e_t,_S_u_i_te_1_5_0_____Ir_v_in_e_,_C_A_,_9_26_0_2_____________________
phone number: 7_1_4_-3_5_2_-4_0_8_8__________
email address:
___A_l_a_n_._P_e_t_n_e__r_@_n_o_v_a_r_e_n_s__s_._c_o_m___________.
(H)
Title Insurance Company:
__N_o_va_r_e_N_S_S_,_a__d_iv_is_io_n_o_f_F_i_de_l_ity__N_a_ti_on_a_l_T_it_le__.

(I)
Closing Cost Allocations: As described in the Section below entitled “Closing
Cost Allocations”.

2.EARNEST MONEY DEPOSIT. Buyer must deposit the Earnest Money Deposit with
Closing Agent on or before 5:00 PM in the time zone where the Property is
located on the first business day after Seller countersigns this Agreement. The
Earnest Money Deposit is non-refundable except as set forth in this Agreement,
and may be applied towards the amounts payable by Buyer under this Agreement.
The escrow (“Escrow”) for the purchase of the Property shall be opened upon
Closing Agent’s receipt of the Earnest Money Deposit and a fully-signed copy of
this Agreement.
3.CLOSING. The transactions contemplated by this Agreement shall be consummated
(“Close” or “Closing”) on or before the Closing Date. Any extension of the
Closing Date requested by Buyer may be granted or denied by Seller in Seller’s
sole and absolute discretion, and Seller will charge Buyer an extension fee of
at least $1,000.00 per day for any such extension. Any such extension fee will
be non-refundable and not constitute a credit towards the Purchase Price.
4.CLOSING DELIVERIES.
(A)
Seller’s Deliveries. On or before the Closing Date, Seller shall deliver the
following to Closing Agent (“Seller’s Deliveries”):

(i)
The transfer deed warranting against title defects arising by, through or under
Seller (in the form customarily used for similar transactions in the state where
the Property is located) (“Deed”) signed by Seller and acknowledged in
accordance with the laws of the state in which the Property is located.

(ii)
A Non-Foreign Transferor Declaration signed by Seller, or evidence reasonably
acceptable to Closing Agent and Buyer that Seller is exempt from the withholding
requirements of the Foreign Investment in Real Property Tax Act (FIRPTA),
Internal Revenue Code Section 1445.

(iii)
A counterpart of the “Settlement Statement” (defined below) signed by Seller.

(iv)
A counterpart of the assignment and assumption of leases and contracts
substantially in the form attached as Exhibit B (“Assignment of Leases and
Contracts”) signed by Seller.






(v)
Any and all other instruments reasonably required by Closing Agent or otherwise
necessary to Close the transactions contemplated by this Agreement.

(B)
Buyer’s Deliveries. On or before the Closing Date, Buyer shall deliver the
following to Closing Agent (“Buyer’s Deliveries”):

(i)
An amount in immediately available “good funds” equal to the Purchase Price,
plus Buyer’s share of closing costs, prorations and expenses as set forth in
this Agreement.

(ii)
A counterpart of the Settlement Statement signed by Buyer.

(iii)
A counterpart of the Assignment of Leases and Contracts signed by Buyer.

(iv)
Any and all other instruments reasonably required by Closing Agent or otherwise
necessary to Close the transactions contemplated by this Agreement.

5.CONDITIONS PRECEDENT TO CLOSING.
(A)
Seller’s Conditions. Seller’s obligations to Close are conditioned upon the
following (“Seller’s Conditions”):

(i)
All representations and warranties of Buyer in this Agreement shall be true,
correct and complete in all material respects as of the Closing Date and Buyer
shall have performed in all material respects all covenants and obligations
required to be performed by Buyer on or before the Closing Date.

(B)
Buyer’s Conditions. Buyer’s obligations to Close are conditioned upon the
following (“Buyer’s Conditions”):

(i)
All representations and warranties of Seller in this Agreement shall be true,
correct and complete in all material respects as of the Closing Date and Seller
shall have performed in all material respects all covenants and obligations
required to be performed by Seller on or before the Closing Date.

(ii)
Title Insurance Company is irrevocably committed to issue to Buyer an owner’s
title insurance policy covering the Property with standard coverage customary in
the state where the Property is located, showing liability in the amount of the
Purchase Price and showing insurable title to the Property vested in Buyer,
subject only to the following: (a) Title Insurance Company’s standard
exceptions; (b) liens for all current general and special real property taxes
and assessments not yet due and payable; (c) liens of supplemental taxes, if any
assessed; (d) any facts an accurate survey and/or a personal inspection of the
Property may disclose; (e) the mortgage/deed of trust/deed to secure debt lien
in connection with any Buyer financing; (f) any laws, regulations, ordinances
(including but not limited to, zoning, building and environmental) as to the
use, occupancy, subdivision or improvement of the Property adopted or imposed by
any governmental body, or the effect of any non-compliance with or any violation
thereof, including but not limited to, any disclosure and/or report required by
ordinance; (g) rights of existing tenants and/or occupants of the Property (if
any);

(h) covenants, restrictions, easements and other matters that do not materially
impair the value of the Property or the use thereof; (i) non-monetary
encumbrances disclosed to Buyer in writing prior to entering into this
Agreement; and (j) any other matter for which Title Insurance Company agrees to
provide insurance at no additional cost to Buyer.
(C)
Waiver of Conditions. Either party may waive its respective closing conditions
in its sole discretion. By proceeding to Closing, each party waives its
respective closing conditions and irrevocably releases the other party from any
liability arising from any facts known by such waiving party that would
otherwise have resulted in a failure of a closing condition.

6.CLOSING INSTRUCTIONS TO CLOSING AGENT. At Closing, Closing Agent is
irrevocably instructed to do the following:
(A)
Record the Deed.

(B)
Pay all fees, costs, deed and transfer taxes for the sale of the Property which
are required to be paid by Seller and Buyer under this Agreement, the portion of
any fees charged by Closing Agent which are payable by Seller and Buyer (if any)
and other expenses relating to the sale of the Property which are required to be
paid by Seller and Buyer.

(C)
Pay to Seller the balance of the Purchase Price and any other funds remaining
after Closing.

7.COSTS AND PRORATIONS.
(A)
Pre-Closing Costs. Buyer and Seller acknowledge that Closing Agent may incur
certain costs while processing this transaction which must be paid prior to
Closing. Closing Agent is authorized and instructed to release funds for payment
of such costs prior to Closing from funds deposited into Escrow by Buyer. Such
funds are not refundable and Closing Agent is released from any liability for
payment of any such funds pre-released through the Escrow. Closing Agent is
authorized to charge the appropriate party for costs incurred, or credit the
appropriate party for credits, as applicable at Closing or upon termination of
this Agreement.






(B)
Prorations. Closing Agent shall prorate as of the date of Closing (i) all real
property taxes, assessments, utilities and other operating expenses customarily
apportioned in similar situations (“Property Expenses”), and (ii) all rents and
other income actually received and customarily apportioned in similar situations
(“Property Income”), in each case based on the number of calendar days in the
applicable period and in accordance with local customs. Despite anything to the
contrary in this Agreement, insurance premiums will not be prorated, and Seller
may cancel any existing insurance on the Property after Closing. If either party
receives Property Income or a refund of Property Expenses attributable, in whole
or in part, to the other party’s period of ownership, the party that received
such Property Income or refund shall immediately submit to the other party the
portion attributable to such other party’s period of ownership. Except as set
forth in this Agreement, Seller shall not be responsible for any Property
Expenses accruing after Closing. This paragraph shall survive Closing
indefinitely.

(C)
Closing Costs. Seller and Buyer shall pay closing costs as described in the
Closing Cost Allocations (and Closing Agent is authorized to (i) pay Seller’s
costs from Seller’s proceeds, and (ii) pay Buyer’s costs from funds deposited
into Escrow by Buyer).

(D)
Settlement Statement. On or before the third business day prior to Closing,
Closing Agent shall prepare and deliver to Seller and Buyer a settlement
statement setting forth the prorations and cost allocations set forth in this
Agreement (“Settlement Statement”).

8.TERMINATION AND CANCELLATION OF ESCROW.
(A)
Termination Resulting from Breach. If Closing does not or cannot occur on or
before the Closing Date due to a breach of this Agreement by Buyer or Seller,
then the non-breaching party may terminate this Agreement and cancel the Escrow
by written notice to the breaching party and Closing Agent. If Buyer fails to
timely deposit the Earnest Money Deposit, then Seller may immediately terminate
this Agreement by written notice to Buyer. Upon any such termination and/or
cancellation, the breaching party shall pay all cancellation fees of Closing
Agent and Title Insurance Company. If Seller is the breaching party, Closing
Agent shall return the Earnest Money Deposit to Buyer, and Buyer shall be
entitled to pursue remedies at law or in equity. If Buyer is the breaching
party, then the following shall apply:

BUYER AND SELLER AGREE THAT IT WOULD BE EXTREMELY DIFFICULT TO DETERMINE
SELLER'S ACTUAL DAMAGES RESULTING FROM A BREACH BY BUYER. IN THE EVENT OF A
BREACH BY BUYER, SELLER SHALL BE ENTITLED TO AN AMOUNT EQUAL TO THE EARNEST
MONEY DEPOSIT AS LIQUIDATED DAMAGES AND AS SELLER’S EXCLUSIVE REMEDY. BUYER
AGREES THAT SUCH AMOUNT IS A REASONABLE PRE-ESTIMATE OF SELLER’S ACTUAL DAMAGES
FOR BREACH OF THIS AGREEMENT AND IS NOT A PENALTY. IF CLOSING AGENT IS IN
POSSESSION OF THE EARNEST MONEY DEPOSIT, THEN CLOSING AGENT SHALL DELIVER THE
EARNEST MONEY DEPOSIT TO SELLER. DESPITE THE FOREGOING, IF APPLICABLE LAW LIMITS
THE AMOUNT OF THE LIQUIDATED DAMAGES PAYABLE TO SELLER UPON A BREACH BY BUYER,
SELLER SHALL ONLY BE ENTITLED TO THE AMOUNT PERMITTED BY LAW, AND ANY EXCESS
SHALL BE PROMPTLY RETURNED TO BUYER.
ae135purchaseagreemen_image9.gif
[ae135purchaseagreemen_image9.gif]ae135purchaseagreeme_image10.gif
[ae135purchaseagreeme_image10.gif]SELLER’S INITIALS ______/______    BUYER’S
INITIALS ______/______
(B)
Costs Upon Termination and Cancellation of Escrow. Except as otherwise set forth
in this Section, upon termination of this Agreement and cancellation of Escrow
pursuant to this Section, all costs incurred in connection with the transactions
contemplated by this Agreement (including, without limitation, payments for loan
applications, inspections, appraisals, and other reports) shall be the sole
responsibility of the party incurring such costs.

(C)
Closing Agent Authorization. If Closing Agent receives a written notice from a
party to cancel the Escrow in accordance with this Section 8, and Closing Agent
can confirm that the other party also received the notice, Closing Agent is
authorized to comply with the notice if Closing Agent does not receive a written
objection within 10 calendar days after such other party received the notice.

9.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as follows:
(A)
Authority. Buyer has the necessary authority to enter into and perform its
obligations under this Agreement. If Buyer is an entity, the natural person
signing this Agreement on behalf of Buyer represents and warrants that (i) Buyer
is duly formed and in good standing and (ii) the natural person signing on
behalf of Buyer has the necessary authority to bind Buyer to this Agreement.

(B)
Property Condition and Attributes. Prior to entering into this Agreement, Buyer
had the opportunity to conduct Buyer’s own due diligence and investigations.
Except as expressly set forth in this Agreement, Buyer’s obligations under this
Agreement are not contingent on any further due diligence and/or investigation.
Buyer acknowledges that the square footage of the Property (including the square
footage of the lot and any improvements thereon) is deemed approximate and not
guaranteed. Except as otherwise expressly set forth in this Agreement or in
written disclosures to Buyer signed by Seller, (i) Seller does not make, and
expressly disclaims, any representation or warranty, express or implied,
regarding the Property, and (ii) Buyer acknowledges and agrees that Seller is
selling the Property “As Is,






Where Is, With All Faults and Limitations” and Seller shall have no liability
for or any obligation to make any repairs or improvements of any kind to the
Property.
(C)
Disclosures. Prior to entering into this Agreement, Buyer has received (or, to
the extent not received, Buyer irrevocably waives) all disclosure documents
required to be provided by or on behalf of Seller or Seller’s representatives.
Reports furnished by or on behalf of Seller shall be for informational purposes
only and are not made part of this Agreement unless required under applicable
law.

(D)
Sophisticated Buyer. Buyer (i) is a sophisticated purchaser, (ii) is capable of
evaluating the merits and risks of purchasing the Property, (iii) understands
and is able to bear the economic risks of purchasing the Property, including,
without limitation, a total loss of investment and/or the risk that Buyer may be
required to hold the Property indefinitely.

10.SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer as follows:
(A)
Authority. Seller has the necessary authority to enter into and perform its
obligations under this Agreement. If Seller is an entity, the natural person
signing this Agreement on behalf of Seller represents and warrants that (i)
Seller is duly formed and in good standing and (ii) the natural person signing
on behalf of Seller has the necessary authority to bind Seller to this
Agreement.

(B)
Property Condition and Attributes. The written information regarding the
Property provided to Buyer by or on behalf of Seller, taken as a whole (i.e.
including any updates or revisions provided), is accurate in all material
respects. This paragraph shall not survive Closing.

(C)
No Violations. Seller’s execution and performance of this Agreement will not
result in any breach of, conflict with, or result in the creation of any
encumbrance upon the Property pursuant to any indenture, mortgage, deed of
trust, note, evidence of indebtedness, right of first refusal, right of first
offer, or any other agreement or instrument by which Seller is bound with
respect to the Property.

(D)
Leases. Except for the leases (including any amendments) listed in Exhibit C
(“Leases”), Seller knows of no other agreement with respect to the occupancy of
the Property that will be binding on Buyer after Closing, and to Seller’s
knowledge, the information on Exhibit C and copies of any Leases delivered by
Seller to Buyer are true, correct and complete in all material respects. Except
as set forth on Exhibit C, and except as would not be reasonably expected to
have a material adverse effect on the ongoing business or operation of the
Property, to Seller’s actual knowledge, (i) each of the Leases is in full force
and effect; (ii) there are no uncured defaults under any of the Leases or
circumstances which with the giving of notice, the passage of time or both would
constitute a default under any of the Leases; (iii) there are no unsatisfied
concessions, abatements, offsets, defenses or other basis for relief or
adjustment under any of the Leases; (iv) there is no outstanding obligation to
provide any tenant with an allowance to perform any tenant improvements; (v) no
tenant has requested in writing a modification of its Lease or a release of any
material obligation under its Lease, or has given written notice terminating its
Lease, or has been released of any material obligation under its Lease prior to
the normal expiration of the term of the Lease; (vi) no tenant is the subject of
a bankruptcy or insolvency proceeding; (vii) no guarantor has been released or
discharged from any obligation in connection with any Lease; and (viii) all
brokerage commissions currently due and payable with respect to the Leases have
been paid.

(E)
No Litigation. Except as disclosed in writing to Buyer prior to signing this
Agreement, there is no pending litigation affecting the Property or that would
affect Seller’s ability to perform its obligations under this Agreement.

(F)
No Mechanics’ Liens. There are no unsatisfied mechanics’ or materialmens’ lien
rights concerning the Property.

11.SELLER’S COVENANTS.
(A)
Possession. At Closing, Seller shall relinquish possession of the Property to
Buyer and promptly provide Buyer with all keys, codes and other means of
Property access in Seller’s possession.

(B)
Utilities. Seller shall reasonably cooperate with Buyer prior to Closing to
allow Buyer to obtain responsibility for and maintain access to applicable
utilities following Closing.

(C)
Operation and Maintenance of Property. Prior to Closing, Seller shall operate
and maintain the Property consistent with past practice.

(D)
Leases and Contracts. Prior to Closing, Seller shall not enter into, terminate
or amend any Lease or other material agreement with respect to the Property
which would encumber or be binding upon the Property from and after Closing,
without Buyer’s prior written consent, which consent may not be unreasonably
withheld, conditioned or delayed.

(E)
No Violations. Prior to Closing, Seller shall comply in all material respects
with the terms of the Leases and any other material document or agreement
affecting the Property consistent with past practice.






(F)
Notice of Material Changes or Untrue Representations. Prior to Closing, Seller
shall promptly notify Buyer if Seller learns of any material change in any
condition of the Property or any event or circumstance which makes any
representation or warranty of Seller under this Agreement untrue or misleading.

12.
DISPUTE RESOLUTION. AT THE REQUEST OF EITHER PARTY TO THIS AGREEMENT, ANY
DISPUTE ARISING UNDER THIS AGREEMENT SHALL BE FIRST SUBMITTED TO MEDIATION
BEFORE A PARTY INITIATES ARBITRATION OR COURT ACTION. MEDIATION FEES SHALL BE
DIVIDED EQUALLY AND EACH PARTY SHALL BEAR HIS/HER/ITS OWN ATTORNEYS’ FEES AND
COSTS.

ae135purchaseagreemen_image9.gif
[ae135purchaseagreemen_image9.gif]ae135purchaseagreeme_image10.gif
[ae135purchaseagreeme_image10.gif]BUYER AND SELLER HAVE READ AND UNDERSTAND THE
ABOVE PARAGRAPH AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT TO MEDIATION PRIOR TO COMMENCEMENT OF ARBITRATION
OR COURT ACTION.
SELLER’S INITIALS ______/______    BUYER’S INITIALS ______/______
13.MISCELLANEOUS.
(A)
Survival of Representations and Warranties. Except as otherwise set forth in
this Agreement, (i) all representations and warranties of Seller and Buyer in
this Agreement shall continue through and be deemed remade as of Closing and
shall survive Closing for a period of one year, and (ii) no claim for breach of
any representation or warranty in this Agreement may be made more than one year
after Closing.

(B)
No Assignment or Recording. Buyer may not assign or record all or any part of
this Agreement without the express prior written consent of Seller. Despite the
foregoing, Buyer may assign this Agreement to any entity wholly owned, directly
or indirectly, by Buyer; provided, however, that, in such event, the undersigned
Buyer shall remain liable for the obligations of Buyer under this Agreement.

(C)
Casualty and Condemnation. If any material portion of the Property is damaged or
taken by eminent domain (or is the subject of a pending taking) prior to
Closing, Seller shall notify Buyer promptly after Seller obtains knowledge
thereof. Within 10 business days after Buyer receives such written notice (if
necessary, the Closing Date shall be extended until one business day after the
expiration of such period), Buyer may, at its option, either (i) terminate this
Agreement, or (ii) proceed to Closing in accordance with this Agreement. Buyer
shall be deemed to have waived its right to terminate this Agreement if Buyer
does not notify Seller in writing of its election to terminate this Agreement
within such period. Buyer shall not be entitled to any insurance proceeds or
obtain any rights with respect to any claims Seller may have with regard to
insurance maintained by Seller with respect to the Property. In the event of a
taking by eminent domain, Seller shall assign to Buyer at Closing all of
Seller’s right, title and interest in and to all awards, if any, for such
taking.

(D)
Common Interest Development. If the Property is in a common interest
development, unless otherwise required by law, Buyer acknowledges that Buyer was
provided for review (or, to the extent not provided, Buyer waives any right to
review) the declaration of covenants, conditions, restrictions and/or bylaws and
other documentation regarding such common interest development and Buyer
acknowledges that Buyer has reviewed such documentation to the fullest extent
Buyer deems necessary and, by signing this Agreement, Buyer accepts the
declaration of covenants, conditions, restrictions and/or bylaws of the common
interest community.

(E)
Local Requirements. Some counties, cities, municipalities and other state
subdivisions may require a certificate of occupancy, certificate of use or code
compliance certificate and/or inspection (“Local Requirement”) may be required
in order to transfer and/or occupy the Property. If a Local Requirement is
required for the Property to be transferred to or occupied by Buyer, Buyer
waives such Local Requirements to the extent waivable. To the extent any such
Local Requirement is not waivable by Buyer, Buyer shall comply with the Local
Requirement at Buyer's sole cost, including, without limitation, the correction
of any violations or performance of other work which may be required in
connection therewith. Seller makes no representation as to whether a Local
Requirement applies. Buyer shall indemnify, defend and hold Seller harmless from
and against all fines, penalties, costs, expenses, claims and liabilities
arising out of or relating to any Local Requirements. This paragraph shall
survive Closing indefinitely.

Despite the foregoing, (i) Seller shall reasonably cooperate with Buyer in
Buyer’s efforts to comply with any applicable Local Requirement, but in no event
shall Seller be required to expend any money in connection therewith, and (ii)
if there is a Local Requirement discovered by Buyer after the Effective Date but
before Closing (and unknown to Buyer prior to the Effective Date) that is not
waivable by Buyer and would require Buyer to make improvements to the Property,
or expend money, in either case in excess of 5% of the Purchase Price for the
Property, Buyer may terminate this Agreement. Upon such termination, Closing
Agent shall return the Earnest Money Deposit to Buyer, and Buyer and Seller
shall each bear 50% of all cancellation fees of Closing Agent and Title
Insurance Company.
(F)
Counterparts, Electronic Signatures, and Complete Agreement. This Agreement and
any addenda or other document necessary for Closing of the transactions
contemplated by this Agreement may be signed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one document. Facsimile and






electronic signatures shall have the same legal effect as original signatures.
This Agreement and any addenda or other document necessary for Closing of the
transactions contemplated by this Agreement may be accepted, signed or agreed to
through the use of an electronic signature in accordance with the Electronic
Signatures in Global and National Commerce Act (E-Sign Act), Title 15, United
States Code, Sections 7001 et seq., the Uniform Electronic Transaction Act
(UETA) and any applicable state law. This Agreement constitutes the entire
agreement of Buyer and Seller with respect to the subject matter of this
Agreement and supersedes any other instruments purporting to be an agreement of
Buyer and Seller relating to that subject matter.
(G)
Severability. If any portion of this Agreement is judicially determined to be
invalid or unenforceable, that portion shall be deemed severable from this
Agreement and the remainder of this Agreement shall remain in full force and
effect and be construed to fulfill the intention of the parties.

(H)
Time is of the Essence. Time is of the essence for the performance of each and
every covenant under this Agreement and the satisfaction of each and every
condition under this Agreement.

(I)
Governing Law and Venue. This Agreement shall be interpreted, construed, applied
and enforced in accordance with the laws of the state in which the Property is
located. The state and federal courts located in the county in which the
Property is located shall be proper forums for any legal controversy between the
parties arising in connection with this Agreement, which courts shall be the
exclusive forums for all such suits, actions or proceedings.

(J)
Attorneys’ Fees. In any action, proceeding or arbitration arising out of this
Agreement, the prevailing party (defined as the party who prevails as to a
substantial part of the litigation or claim) shall be entitled to reasonable
attorneys’ fees and costs.

(K)
Further Assurances. The parties agree to execute such other documents, and to
take such other actions as may reasonably be necessary, to further the purposes
of this Agreement.

(L)
Notices. All notices and other communications contemplated under this Agreement
shall be in writing and shall be deemed given and received upon receipt if: (i)
delivered personally; or (ii) mailed by registered or certified mail return
receipt requested, postage prepaid; (iii) sent by a nationally recognized
overnight courier; and/or (iv) sent by email. Notice to Buyer and Seller shall
be given as set forth on the first page of this Agreement or to such other
address or addresses as may from time to time be designated by either party by
written notice to the other.

(M)
Prohibited Persons and Transactions. Each party represents and warrants to the
other that neither it, nor any of its affiliates, nor any of their members,
directors or other equity owners (excluding holders of publicly traded shares),
and none of their principal officers and employees: (i) is listed as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control
(“OFAC”); (ii) is a person or entity with whom U.S. persons or entities are
restricted from doing business under OFAC regulations or any other statute or
executive order (including the September 24, 2001 “Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism”); and (iii) is engaged in prohibited dealings or
transactions with any such persons or entities.

(N)    Brokers. In connection with the transactions contemplated by this
Agreement, Seller is represented by Listing Broker
ae135purchaseagreemen_image3.gif [ae135purchaseagreemen_image3.gif] identified
on the signature page hereto, Buyer is represented by Buyer’s Broker identified
on the signature page
hereto, Ten-X is acting as the marketing firm and marketplace provider, and
Seller and Buyer each represents and
warrants that it has not dealt with any other broker, finder or other agent.
Seller and Buyer shall each indemnify and hold harmless the other from and
against any claims, losses, costs, damages, liabilities or expenses, including
reasonable attorneys’ fees, arising in connection with any breach by the
indemnifying party of the representations and warranties in this paragraph. This
paragraph shall survive Closing indefinitely.
(O)
Form of Agreement. Buyer and Seller acknowledge that no representation,
recommendation or warranty is made by Ten-X or any broker relating to the legal
sufficiency or tax consequences of this Agreement or any attachments hereto, and
Buyer and Seller each represent and warrant that it has consulted with, had the
opportunity to consult with or waived the right to consult with counsel in
connection with this Agreement.






14.CLOSING COST ALLOCATIONS.


Closing Costs (as applicable)
Seller Pays
Buyer Pays
50% Seller/
50% Buyer
Title Search Fee
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
 
Owner’s Title Insurance Policy (Standard Coverage)
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
 
Additional Title Coverage or Endorsements Requested by Buyer
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
Lender’s Title Insurance Policy
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
Closing Agent Fees
 
 
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
State and/or Local Transfer Taxes
 
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
Credit Reports, Loan Fees, Loan Points, Reports and Inspections
Required by Buyer’s Lender, Appraisal Fees, Mortgage Notarization and Recording
Fees, and All Other Costs In Connection With Buyer’s Loan
 
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
Seller’s Loan Prepayment Fees and All Other Costs In Connection With
Seller’s Existing Loan
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
 
Deed Notarization and Recording Fees
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
 
Real Estate Broker/Agent Commissions Due Listing Broker
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
 
Offered Cooperating Real Estate Broker/Agent Commissions Due Buyer’s
Broker
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
 
Additional Real Estate Broker/Agent Commissions Due Buyer’s Broker (If
Any)
 
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
Common Interest Development Transfer Fee
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
 
Common Interest Development Document Preparation Fees
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
Private Transfer Fee
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
 
Any Reports and Inspections Requested by Buyer
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
Seller’s Attorney Fees
ae135purchaseagreeme_image12.gif [ae135purchaseagreeme_image12.gif]
 
 
Buyer’s Attorney Fees
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 
All Other Closing Costs
 
ae135purchaseagreeme_image11.gif [ae135purchaseagreeme_image11.gif]
 



ae135purchaseagreemen_image9.gif
[ae135purchaseagreemen_image9.gif]ae135purchaseagreeme_image10.gif
[ae135purchaseagreeme_image10.gif]SELLER’S INITIALS ______/______    BUYER’S
INITIALS ______/______


15.STATE-SPECIFIC PROVISIONS.    See state-specific rider attached hereto and
incorporated herein by reference (if applicable).




(Remainder of Page Intentionally Blank)







SELLER:    BUYER:
Pace-Spectrum, L.L.C., a Missouri limited liability company    HARTMAN VREIT
XXI, INC.
















(and its permitted assigns under Section 13(B))






Printed Name: Allen Hartman    


Title (if applicable): Authorized Signatory    




Printed Name: Robert Sherwood    

Title (if applicable): CEO    















Printed Name:      Title (if applicable):     

Printed Name: None    
Title (if applicable):     





Dated:

10/24/2018





Dated:

10/24/2018















LISTING BROKER (if any):    BUYER’S BROKER (if any):




Broker Printed Name:

John Taylor    

Broker Printed Name: None    



Brokerage Printed Name: HFF    
Brokerage License Number: 680592    State: TX

Brokerage Printed Name:          Brokerage License Number:    State:     





(Brokers must be licensed in the state where the Property is located.)




DISCLOSURE AND CONFIRMATION OF AGENCY RELATIONSHIP


Buyer and Seller acknowledge that, unless otherwise set forth in this Agreement,
Ten-X is not acting as Seller’s real estate agent or Buyer’s real estate agent,
and Ten-X is acting as a marketing firm and marketplace provider only.


ae135purchaseagreemen_image9.gif
[ae135purchaseagreemen_image9.gif]ae135purchaseagreeme_image10.gif
[ae135purchaseagreeme_image10.gif]SELLER’S INITIALS ______/______    BUYER’S
INITIALS ______/______








CLOSING AGENT ACKNOWLEDGEMENT


Closing Agent acknowledges receipt of a copy of this Agreement and the Earnest
Money Deposit set forth in Section 1(D) and agrees to act as Closing Agent in
accordance with this Agreement.


Novare NSS, a division of Fidelity National Title




By:     







EXHIBIT A


LEGAL DESCRIPTION OF THE PROPERTY


See Attached









EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN ANTONIO, COUNTY
OF BEXAR, STATE OF TEXAS, AND IS DESCRIBED AS FOLLOWS:


TRACT I:


LOT 56, BLOCK 3, NEW CITY BLOCK 11714, BLANCO HEIGHTS ADDITION SUBDIVISION, AN
ADDITION TO THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO THE MAP
OR PLAT THEREOF RECORDED IN VOLUME 9400, PAGE 219, DEED AND PLAT RECORDS, BEXAR
COUNTY, TEXAS.


TRACT II:


NON-EXCLUSIVE EASEMENT ESTATE CREATED AND GRANTED BY THAT ONE CERTAIN INGRESS
AND EGRESS EASEMENT RECORDED IN VOLUME 1108, PAGE 663, AND MODIFICATION OF
INGRESS AND EGRESS EASEMENT RECORDED IN VOLUME 1459, PAGE 692, REAL PROPERTY
RECORDS, BEXAR COUNTY, TEXAS.


TRACT III:


NON-EXCLUSIVE EASEMENT ESTATE CREATED AND GRANTED IN THAT ONE CERTAIN PLAT FOR
BLANCO HEIGHTS ADDITION, SUBDIVISION, RECORDED IN VOLUME 9400, PAGE 219, REAL
PROPERTY RECORDS, BEXAR COUNTY, TEXAS.


ALSO DESCRIBED AS:


TRACT I:


2.421 ACRES (105,466 SQUARE FEET) OF LAND, KNOWN AS LOT 56, BLOCK 3, NCB 11714,
BLANCO HEIGHTS ADDITION SUBDIVISION AS RECORDED IN VOLUME 9400, PAGE 219 OF THE
DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS, SAID 2.421 ACRES BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS, TO WIT:


COMMENCING: AT THE EXTENDED SOUTHWEST POINT OF INTERSECTION OF SAN PEDRO AVENUE
AND LOCKHILL-SELMA ROAD;


THENCE; S 84° 11' 50" W, AT 80.57 FEET PASSING THE EXTENDED SOUTHWEST
INTERSECTION OF LORENE LANE AND LOCKHILL-SELMA ROAD, FOR A TOTAL DISTANCE OF
599.80 FEET TO AN ANGLE POINT IN THE SOUTH LINE OF LOCKHILL-SELMA ROAD;


THENCE: S 84° 20' 29" W, WITH THE SOUTH LINE OF LOCKHILL-SELMA ROAD, A DISTANCE
OF 69.25 FEET TO A SET IRON PIN IN THE NORTHEAST CORNER OF SAID LOT 56 AND THE
NORTHWEST CORNER OF LOT 55, BLOCK 3, NCB 11714, FOR THE POINT OF BEGINNING OF
THE HEREIN DESCRIBED TRACT;


THENCE: S 24° 11‘ 30" W, 17.30 FEET WITH THE EAST LINE OF SAID LOT 56 AND THE
WEST LINE OF SAID LOT 55 TO AN “X” FOUND IN CONCRETE IN THE EAST LINE OF THE
HEREIN DESCRIBED TRACT;


THENCE: S 05° 48‘ 10" E, 123.63 FEET WITH THE EAST LINE OF SAID LOT 56 AND THE
WEST LINE OF SAID LOT 55 TO A POINT OF CURVATURE AND TO A FOUND "X” IN CONCRETE
IN THE EAST LINE OF THE HEREIN DESCRIBED TRACT;


THENCE: 180.64 FEET WITH THE ARC OF A CURVE TO THE RIGHT WITH THE SOUTHEAST LINE
OF LOT 56 AND THE WEST LINE OF LOT 55, SAID CURVE HAVING A CENTRAL ANGLE OF 90°
00' 00" AND A









EXHIBIT A
(Continued)


RADIUS OF 115.00 FEET TO AN "X" FOUND ON A CURB IN THE NORTH LINE OF LOT 54,
BLOCK 3, NCB 11714;


THENCE: S 84° 11' 50” W, 281.69 FEET WITH THE SOUTH LINE OF THE HEREIN DESCRIBED
TRACT THE FIRST 211.76 FEET WITH THE NORTH LINE OF SAID LOT 54 TO A NAIL SET IN
CONCRETE;


THENCE: 15.73 FEET WITH THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A
CENTRAL ANGLE OF 60° 04' 25" AND A RADIUS OF 15.00 FEET TO AN "X" FOUND IN
CONCRETE AND A POINT IN THE EAST LINE OF LOT 57, BLOCK 3, NCB 11714, FOR THE
SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;


THENCE: N 05° 48‘ 10" W, 294.22 FEET WITH THE WEST LINE OF SAID LOT 56 AND THE
EAST LINE OF SAID LOT 57 TO A FOUND IRON PIN;


THENCE: N 29° 46‘ 29" E, 24.95 FEET WITH THE WEST LINE OF SAID LOT 56 AND THE
EAST LINE OF SAID LOT 57 TO AN IRON PIN FOUND IN THE SOUTH LINE OF
LOCKHILL-SELMA ROAD FOR THE NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT AND A
POINT ON A CURVE;


THENCE: WITH THE SOUTH LINE OF LOCKHILL-SELMA ROAD AS FOLLOWS:


47.44 FEET WITH THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A CENTRAL
ANGLE OF 11° 51' 36" AND A RADIUS OF 229.18 FEET AND A CHORD BEARING OF S 73°
33' 58" E, TO A POINT ON A CURVE AND A FOUND IRON PIN;


141.76 FEET WITH THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A CENTRAL
ANGLE OF 28° 16‘ 29" AND A RADIUS OF 287.25 FEET AND A CHORD BEARING OF S 81°
24‘ 06" E TO AN IRON PIN FOUND;


N 84° 20' 29" E, 224.08 FEET TO THE POINT OF BEGINNING, CONTAINING 2.421 ACRES
(105,466 SQUARE FEET) OF LAND, MORE OR LESS.


TRACT II:


30 FOOT WIDE INGRESS/EGRESS EASEMENT OUT OF LOTS 51 AND 57, BLOCK 3, NCB 11714,
BLANCO HEIGHTS ADDITION SUBDIVISION AS RECORDED IN VOLUME 9400, PAGE 219 OF THE
DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS, SAID EASEMENT AS RECORDED IN
VOLUME 1108, PAGE 663 AND VOLUME 1459, PAGE 692 OF THE OFFICIAL PUBLIC RECORDS
OF REAL PROPERTY OF BEXAR COUNTY, TEXAS, SAID EASEMENT BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS, TO WIT:


BEGINNING: AT AN IRON PIN SET IN THE NORTH RIGHT-OF-WAY LINE OF INTERSTATE
HIGHWAY LOOP 410, SAID POINT BEING THE SOUTHWEST CORNER OF LOT 54, BLOCK 3, NCB
11714 AND THE SOUTHEAST CORNER OF LOT 57, BLOCK 3, NCB 11714 AS RECORDED IN SAID
BLANCO HEIGHTS ADDITION SUBDIVISION, VOLUME 9400, PAGE 219;


THENCE: S 89° 48' 54" W, 38.23 FEET WITH THE SOUTH LINE OF SAID LOT 57 AND LOT
51 TO THE NORTH RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY LOOP 410 TO AN IRON PIN
SET FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;


THENCE: N 09° 16' 34" E, 15.15 FEET TO AN IRON PIN SET;


THENCE: N 05° 43' 30" W, 266.48 FEET TO A POINT OF CURVATURE AND A NAIL FOUND;


THENCE: 87.99 FEET WITH THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A
CENTRAL ANGLE OF 43° 50’ 27" AND A RADIUS OF 115.00 FEET TO A POINT IN THE EAST
LINE OF SAID LOT 57









EXHIBIT A
(Continued)


AND THE WEST LINE OF LOT 56, BLOCK 3, NCB 11714 AS RECORDED IN SAID BLANCO
HEIGHTS ADDITION, VOLUME 9400, PAGE 219 FOR AN “X" SET IN CONCRETE;


THENCE: S 05° 48' 10" E, 2.11 FEET WITH THE EAST LINE OF SAID LOT 57 AND THE
WEST LINE OF SAID LOT 56, TO AN ”X" FOUND IN CONCRETE FOR THE SOUTHWEST CORNER
OF SAID LOT 56, AND TO A POINT ON A CURVE;


THENCE: 15.73 FEET WITH THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A
CENTRAL ANGLE OF 60° 04' 25" AND A RADIUS OF 15.00 FEET TO A POINT ON THE SOUTH
LINE OF SAID LOT 56 AND A NAIL SET IN CONCRETE;


THENCE: N 84° 11' 50" E, 69.93 FEET WITH THE SOUTH LINE OF SAID LOT 56 TO A
POINT ON A CURVE IN THE NORTH LINE OF SAID LOT 54 TO AN ”X" SET IN CONCRETE;


THENCE: 133.51 FEET WITH THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A
CENTRAL ANGLE OF 89° 59' 21“ AND A RADIUS OF 85.00 FEET WITH A NORTHWESTERLY
LINE OF SAID LOT 54 AND A SOUTHEASTERLY LINE OF SAID LOT 57 TO A POINT OF
TANGENCY AND AN IRON PIN FOUND;


THENCE: S 05° 43' 30” E, 269.58 FEET WITH THE WEST LINE OF SAID LOT 54 AND AN
EASTERLY LINE OF SAID LOT 57 TO AN IRON PIN SET;


THENCE: S 20° 50' 15" E, A DISTANCE OF 15.84 FEET WITH THE WEST LINE OF SAID LOT
54 AND THE EAST LINE OF SAID LOT 53 TO THE POINT OF BEGINNING OF THE HEREIN
DESCRIBED TRACT, CONTAINING 0.268 ACRES OF LAND, MORE OR LESS.


TRACT III:


35 FOOT WIDE EGRESS/INGRESS EASEMENT OUT OF LOT 57, BLOCK 3, NCB 11714, BLANCO
HEIGHTS ADDITION SUBDIVISION AS RECORDED IN VOLUME 9400, PAGE 219 OF THE DEED
AND PLAT RECORDS OF BEXAR COUNTY, TEXAS, SAID EASEMENT BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS, TO WIT:


BEGINNING: AT AN IRON PIN FOUND IN THE SOUTH LINE OF LOCKHILL-SELMA ROAD, SAID
POINT BEING THE NORTHEAST CORNER OF SAID LOT 57 AND THE NORTHWEST CORNER OF LOT
56, AS RECORDED IN SAID BLANCO HEIGHTS ADDITION SUBDIVISION IN VOLUME 9400, PAGE
219;


THENCE; S 29° 46' 29" W, A DISTANCE OF 24.95 FEET WITH THE WEST LINE OF SAID LOT
56 AND THE EAST LINE OF SAID LOT 57 TO AN IRON PIN FOUND;


THENCE: S 05° 48" 10" E, 292.11 FEET WITH THE WEST LINE OF SAID LOT 56 AND THE
EAST LINE OF SAID LOT 57 TO A POINT ON A CURVE AND AN "X" FOUND IN CONCRETE;


THENCE: 87.99 FEET WITH THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A
CENTRAL ANGLE OF 43° 50' 27" AND A RADIUS OF 115.00 FEET FROM A CHORD BEARING S
16° 04' 28" W, TO A NAIL FOUND FOR THE SOUTHEAST MOST CORNER OF THE HEREIN
DESCRIBED TRACT;


THENCE: N 07° 49' 29" W, 85.14 FEET TO AN IRON PIN SET;


THENCE: N 05° 48' 10" W, 299.59 FEET TO AN IRON PIN SET;


THENCE: N 37° 00' 11" W, 19.38 FEET TO AN IRON PIN FOUND IN THE NORTH LINE OF
SAID LOT 57 AND THE SOUTH RIGHT-OF-WAY LINE OF LOCKHILL-SELMA ROAD AND TO A
POINT ON A CURVE;









EXHIBIT A
(Continued)


THENCE: 60.42 FEET WITH THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A
CENTRAL ANGLE OF 15° 06' 23" AND A RADIUS OF 229.18 FEET FROM A CHORD BEARING S
87° 02' 58" E, WITH THE NORTH LINE OF SAID LOT 57 AND THE SOUTH RIGHT-OF-WAY
LINE OF LOCKHILL-SELMA ROAD TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED
TRACT, CONTAINING 0.284 ACRES (12,332 SQUARE FEET) OF LAND, MORE OR LESS.




APN: 490190







EXHIBIT B


ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS


ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS




Seller:
__________________________________________________________________________________
Buyer:
__________________________________________________________________________________
Property (Address):
_______________________________________________________________________
This Assignment and Assumption of Leases and Contracts, dated effective as of
__________________________, is entered into between Buyer and Seller in
connection with the transfer of the Property from Seller to Buyer concurrently
herewith.
Seller is the landlord under those certain leases identified on Schedule 1
attached hereto (collectively, “Leases”) relating to the Property. Seller
desires to assign to Buyer, and Buyer desires to assume from Seller, all of
Seller’s right, title and interest in and to the Leases and all other
transferable licenses, contracts, permits and agreements affecting the Property
(collectively, “Contracts”).
For valuable consideration, the receipt and sufficiency of which is
acknowledged, Buyer and Seller agree as follows:
1.ASSIGNMENT. Seller hereby assigns, transfers and conveys to Buyer all of
Seller’s right, title and interest in and to (a) the Leases and Contracts and
(b) all security deposits, letters of credit and guarantees given in connection
with the Leases.
2.ASSUMPTION. Buyer hereby assumes all of Seller’s obligations and liabilities
under the Leases and Contracts and agrees to perform all of the landlord’s
obligations under the Leases, and Seller’s obligations under the Contracts,
arising from and after the date hereof. Buyer shall be solely responsible for
notifying any tenants or occupants (a) that Seller has transferred ownership of
the Property to Buyer, (b) regarding any change in place for payment of rentals,
and (c) that Buyer is responsible for the security deposits of such tenants or
occupants.
3.INDEMNIFICATION BY SELLER. Seller hereby indemnifies Buyer and agrees to hold
Buyer harmless from and against all claims, expenses, losses or damages to the
extent arising out of (a) the landlord's obligations and liabilities under the
Leases accruing prior to the date hereof, and/or (b) Seller’s obligations and
liabilities under the Contracts accruing prior to the date hereof.
4.INDEMNIFICATION BY BUYER. Buyer hereby indemnifies Seller and agrees to hold
Seller harmless from and against all claims, expenses, losses or damages to the
extent arising out of (a) the landlord's obligations and liabilities under the
Leases accruing from and after the date hereof, and/or (b) Seller’s obligations
and liabilities under the Contracts accruing from and after the date hereof.


SELLER:    BUYER:


















    


Printed Name:      Title (if applicable):     

Printed Name:      Title (if applicable):     







    


Printed Name:      Title (if applicable):     

Printed Name:      Title (if applicable):     





FORM OF ASSIGNMENT
Dated:         Dated:     





FORM OF ASSIGNMENT


Schedule 1 to Assignment and Assumption of Leases and Contracts


Leases







EXHIBIT C


LEASES


All leases posted to the Property’s listing page on Ten-X’s website (a) after
the date of the attached list, and (b) before Buyer signs this Agreement are
hereby incorporated herein by reference.
See Attached



Database: Bldg Status:
PACEPROPINC
All
 
 
 
Rent Roll Pace-Spectrum LLC
10/1/2018
 
 
 
Page: 1
Date: 10/9/2018
Time: 4:34 PM




Bldg Id-Suit Id




Occupant Name




Rent Start




Expiration


GLA
Sqft


Monthly Base Rent


Annual Rate PSF


Monthly Cost Recovery


Expense
Stop


Monthly Other Income


---------------- Future Rent Increases ---------------- Cat Date Monthly Amount
PSF



Vacant Suites


3290
-125
Vacant
2,605
3290
-510
Vacant
2,056
3290
-515
Vacant
693
3290
-550
Vacant
1,583
3290
-555
Vacant
2,302
3290
-800
Vacant
10,772
3290
-860
Vacant
1,605


Occupied Suites
3290
-100
TPx Communications Co.
 
7/1/2014
6/30/2019
4,988
9,768.17
23.50
 
 
 
 
 
3290
-1000
Oracle America, Inc.
 
10/1/2014
12/9/2021
17,464
34,418.63
23.65
23,976.96
PRK
10/1/2019
15,735.27
2.20
 
 
 
 
 
 
 
 
 
 
PRK
10/1/2020
16,207.33
2.26
 
 
 
 
 
 
 
 
 
 
PRK
10/1/2021
16,693.55
2.33
 
 
 
 
 
 
 
 
 
 
RT1
4/1/2019
35,510.13
4.96
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2019
34,928.00
4.88
 
 
 
 
 
 
 
 
 
 
RT1
12/9/2019
35,655.67
4.98
 
 
 
 
 
 
 
 
 
 
RT1
12/9/2020
36,383.33
5.08
 
 
Additional Space 3290
-200
9/9/2016
12/9/2021
9,159
18,318.00
24.00
 
RT1
10/1/2019
18,699.63
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
19,081.25
25.00
 
 
Additional Space 3290
-205
9/9/2016
12/9/2021
3,792
7,868.00
24.90
 
RT1
10/1/2019
8,031.92
25.42
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
8,195.83
25.94
 
 
Additional Space 3290
-210
9/9/2016
12/9/2021
1,724
3,448.00
24.00
 
RT1
10/1/2019
3,519.83
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
3,591.97
25.00
 
 
Additional Space 3290
-215
9/9/2016
12/9/2021
1,266
2,532.00
24.00
 
RT1
10/1/2019
2,584.75
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
2,637.50
25.00
 
 
Additional Space 3290
-240
9/9/2016
12/9/2021
2,404
4,808.00
24.00
 
RT1
10/1/2019
4,908.17
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
5,008.33
25.00
 
 
Additional Space 3290
-300
9/9/2016
12/9/2021
2,240
4,480.00
24.00
 
RT1
10/1/2019
4,573.33
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
4,666.67
25.00
 
 
Additional Space 3290
-345
9/9/2016
12/9/2021
1,222
2,444.00
24.00
 
RT1
10/1/2019
2,494.92
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
2,545.83
25.00
 
 
Additional Space 3290
-350
9/9/2016
12/9/2021
805
1,518.00
22.63
 
RT1
10/1/2019
1,549.63
23.10
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
1,581.25
23.57
 
 
Additional Space 3290
-360
9/9/2016
12/9/2021
6,840
13,680.00
24.00
 
RT1
10/1/2019
13,965.00
24.50




Database: Bldg Status:
PACEPROPINC
All
 
 
 
Rent Roll Pace-Spectrum LLC
10/1/2018
 
 
 
Page: 2
Date: 10/9/2018
Time: 4:34 PM




Bldg Id-Suit Id




Occupant Name




Rent Start




Expiration


GLA
Sqft


Monthly Base Rent


Annual Rate PSF


Monthly Cost Recovery


Expense
Stop


Monthly Other Income


---------------- Future Rent Increases ---------------- Cat Date Monthly Amount
PSF



 
Additional Space 3290 -370
9/9/2016
12/9/2021
1,815
 
3,630.00
24.00
 
 
 
RT1
10/1/2019
3,705.63
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
3,781.25
25.00
Additional Space 3290 -380
9/9/2016
12/9/2021
5,072
 
10,144.00
24.00
 
 
 
RT1
10/1/2019
10,355.33
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
10,566.67
25.00
Additional Space 3290 -600
9/9/2016
12/9/2021
1,793
 
3,586.00
24.00
 
 
 
RT1
10/1/2019
3,660.71
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
3,735.42
25.00
Additional Space 3290 -650
9/9/2016
12/9/2021
4,984
 
9,968.00
24.00
 
 
 
RT1
10/1/2019
10,175.67
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
10,383.33
25.00
Additional Space 3290 -660
9/9/2016
12/9/2021
1,795
 
3,590.00
24.00
 
 
 
RT1
10/1/2019
3,664.79
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
3,739.58
25.00
Additional Space 3290 -680
9/9/2016
12/9/2021
3,355
 
6,710.00
24.00
 
 
 
RT1
10/1/2019
6,849.79
24.50
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
6,989.58
25.00
Additional Space 3290 -685
9/9/2016
12/9/2021
2,310
 
4,676.00
24.29
 
 
 
RT1
10/1/2019
4,773.42
24.80
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2020
4,870.83
25.30
Additional Space 3290 -900
10/1/2014
12/9/2021
17,900
 
35,277.92
23.65
 
 
 
RT1
4/1/2019
36,396.67
24.40
 
 
 
 
 
 
 
 
 
 
RT1
10/1/2019
35,800.00
24.00
 
 
 
 
 
 
 
 
 
 
RT1
12/9/2019
36,545.83
24.50
 
 
 
 
 
 
 
 
 
 
RT1
12/9/2020
37,291.67
25.00
 
 
Total
85,940
 
171,096.55
 
23,976.96
 
0.00
 
 
 
 
3290
-140
VW International, Inc.
6/13/2016
5/31/2019
3,404
 
6,042.10
21.30
 
 
 
 
 
 
 
3290
-150
WFG National Title Insurance
7/1/2010
6/30/2021
1,465
 
3,052.08
25.00
 
 
 
RT1
4/1/2019
3,113.13
25.50
 
 
 
 
 
 
 
 
 
 
 
 
RT1
7/1/2020
3,174.17
26.00
3290
-195
Secure Benefits, LLC
6/1/2015
8/31/2020
2,603
 
5,206.00
24.00
 
 
 
RT1
9/1/2019
5,314.46
24.50
3290
-400
Corporate Travel Planners, Inc
7/15/2013
7/14/2022
17,730
 
28,811.25
19.50
 
 
 
RT1
7/15/2020
29,550.00
20.00
3290
-520
Perftech, Inc,
11/1/2007
2/29/2020
4,790
 
8,639.46
21.64
 
 
 
RT1
11/1/2018
8,965.21
22.46
 
 
 
 
 
 
 
 
 
 
 
 
RT1
3/1/2019
9,001.92
22.55
3290
-530
Inspired eLearning
4/1/2011
3/31/2019
4,421
 
8,657.79
23.50
 
 
 
 
 
 
 
3290
-560
Management Office
5/31/2016
4/1/2018
1,806
 
 
 
 
 
 
 
 
 
 
3290
-610
Attorney General of Mexico
6/1/2011
5/31/2019
3,241
 
6,346.96
23.50
 
 
 
 
 
 
 
3290
-700
HDR Engineering, Inc.
11/16/2015
4/16/2021
18,106
 
38,459.87
25.49
 
 
 
RT1
4/17/2019
39,229.06
26.00
 
 
 
 
 
 
 
 
 
 
 
 
RT1
4/17/2020
40,013.64
26.52
3290
-862
Aethernet, LLC
6/13/2016
1/31/2023
1,103
 
2,297.92
25.00
 
 
 
RT1
2/1/2019
2,343.88
25.50
 
 
 
 
 
 
 
 
 
 
 
 
RT1
2/1/2020
2,389.83
26.00
 
 
 
 
 
 
 
 
 
 
 
 
RT1
2/1/2021
2,435.79
26.50
 
 
 
 
 
 
 
 
 
 
 
 
RT1
2/1/2022
2,481.75
27.00
3290
-875
Najim Family Foundation
11/6/2012
11/5/2022
4,177
 
8,179.96
23.50
 
 
 
RT1
11/6/2018
8,354.00
24.00




Database: Bldg Status:
PACEPROPINC
All
 
 
 
Rent Roll Pace-Spectrum LLC
10/1/2018
 
 
 
Page: 3
Date: 10/9/2018
Time: 4:34 PM




Bldg Id-Suit Id




Occupant Name




Rent Start




Expiration


GLA
Sqft


Monthly Base Rent


Annual Rate PSF


Monthly Cost Recovery


Expense
Stop


Monthly Other Income


---------------- Future Rent Increases ---------------- Cat Date Monthly Amount
PSF



RT1    11/6/2020    8,702.08    25.00
RT1    11/6/2021    8,876.13    25.50




Totals:    Occupied Sqft:
Leased/Unoccupied Sqft:

87.68%

30 Units
0 Units

153,774
0

296,558.11

23,976.96

0.00



Vacant Sqft: Total Sqft:

12.32%    7 Units
37 Units

21,616
175,390    296,558.11







Grand Total:


Occupied Sqft: Leased/Unoccupied Sqft:
Vacant Sqft:


87.68%


12.32%


30 Units
0 Units
7 Units


153,774
0
21,616


296,558.11    23,976.96    0.00



Total Sqft:

37 Units

175,390    296,558.11











Texas Agency Disclosure
The licensee, Ten-X RE Inc., dba Ten-X (License No. 9004662) is acting only as
agent of the seller only. Ten-X does not act as agent for buyer/tenant in any
capacity.




Licensed Broker:    Ten-X RE Inc., dba Ten-X (License No. 9004662)
legal@ten-x.com 800-841-9112


Designated Broker of Firm:    Joshua Jacob (License No. 668911)
jacob@ten-x.com 800-841-9112



ae135purchaseagreeme_image15.gif [ae135purchaseagreeme_image15.gif]11-2-2015
ae135purchaseagreeme_image16.jpg [ae135purchaseagreeme_image16.jpg]Information
About Brokerage Services
Texas law requires all real estate license holders to give the following
information about
brokerage services to prospective buyers, tenants, sellers and landlords.


TYPES OF REAL ESTATE LICENSE HOLDERS:    .
•
A BROKER is responsible for all brokerage activities, including acts performed
by sales agents sponsored by the broker.

•
A SALES AGENT must be sponsored by a broker and works with clients on behalf of
the broker.

A BROKER’S MINIMUM DUTIES REQUIRED BY LAW (A client is the person or party that
the broker represents):
•
Put the interests of the client above all others, including the broker’s own
interests;

•
Inform the client of any material information about the property or transaction
received by the broker;

•
Answer the client’s questions and present any offer to or counter-offer from the
client; and

•
Treat all parties to a real estate transaction honestly and fairly.

A LICENSE HOLDER CAN REPRESENT A PARTY IN A REAL ESTATE TRANSACTION:


AS AGENT FOR OWNER (SELLER/LANDLORD): The broker becomes the property owner's
agent through an agreement with the owner, usually in a written listing to sell
or property management agreement. An owner's agent must perform the broker’s
minimum duties above and must inform the owner of any material information about
the property or transaction known by the agent, including information disclosed
to the agent or subagent by the buyer or buyer’s agent.


AS AGENT FOR BUYER/TENANT: The broker becomes the buyer/tenant's agent by
agreeing to represent the buyer, usually through a written representation
agreement. A buyer's agent must perform the broker’s minimum duties above and
must inform the buyer of any material information about the property or
transaction known by the agent, including information disclosed to the agent by
the seller or seller’s agent.


AS AGENT FOR BOTH - INTERMEDIARY: To act as an intermediary between the parties
the broker must first obtain the written agreement of each party to the
transaction. The written agreement must state who will pay the broker and, in
conspicuous bold or underlined print, set forth the broker's obligations as an
intermediary. A broker who acts as an intermediary:
•
Must treat all parties to the transaction impartially and fairly;

•
May, with the parties' written consent, appoint a different license holder
associated with the broker to each party (owner and buyer) to communicate with,
provide opinions and advice to, and carry out the instructions of each party to
the transaction.

•
Must not, unless specifically authorized in writing to do so by the party,
disclose:

o
that the owner will accept a price less than the written asking price;

o
that the buyer/tenant will pay a price greater than the price submitted in a
written offer; and

o
any confidential information or any other information that a party specifically
instructs the broker in writing not to disclose, unless required to do so by
law.



AS SUBAGENT: A license holder acts as a subagent when aiding a buyer in a
transaction without an agreement to represent the buyer. A subagent can assist
the buyer but does not represent the buyer and must place the interests of the
owner first.
TO AVOID DISPUTES, ALL AGREEMENTS BETWEEN YOU AND A BROKER SHOULD BE IN WRITING
AND CLEARLY ESTABLISH:
•
The broker’s duties and responsibilities to you, and your obligations under the
representation agreement.

•
Who will pay the broker for services provided to you, when payment will be made
and how the payment will be calculated.

LICENSE HOLDER CONTACT INFORMATION: This notice is being provided for
information purposes. It does not create an obligation for you to use the
broker’s services. Please acknowledge receipt of this notice below and retain a
copy for your records.


TenX RE, Inc., dba Ten-X    9004662    legal@ten-x.com    (800) 841-9112


Licensed Broker /Broker Firm Name or Primary Assumed Business Name


  
License No.    Email    Phone



Joshua Jacob    668911    jacob@ten-x.com    (800) 841-9112
Designated Broker of Firm    License No.    Email    Phone




   


Licensed Supervisor of Sales Agent/ Associate

License No.    Email    Phone







   
Sales Agent/Associate’s Name    License No.    Email    Phone
10/24/2018
10/24/2018


Buyer/Tenant/Seller/Landlord Initials    Date


Regulated by the Texas Real Estate Commission    Information available at
www.trec.texas.gov
IABS 1-0









TEXAS RIDER TO
PURCHASE AND SALE AGREEMENT WITH JOINT CLOSING INSTRUCTIONS


STATE-SPECIFIC PROVISIONS.
(A)
Statutory Tax Districts. If the Property is situated in a utility or other
statutorily created district providing water, sewer, drainage, or flood control
facilities and services, Chapter 49, Texas Water Code, requires Seller to
deliver and Buyer to sign the statutory notice relating to the tax rate, bonded
indebtedness, or standby fee of the district prior to final execution of this
Agreement.

(B)
Annexation. If the Property is located outside the limits of a municipality,
Seller notifies Buyer under §5.011, Texas Property Code, that the Property may
now or later be included in the extraterritorial jurisdiction of a municipality
and may now or later be subject to annexation by the municipality. Each
municipality maintains a map that depicts its boundaries and extraterritorial
jurisdiction. To determine if the Property is located within a municipality’s
extraterritorial jurisdiction or is likely to be located within a municipality’s
extraterritorial jurisdiction, contact all municipalities located in the general
proximity of the Property for further information.

(C)
Certificated Service Area of a Utility Service Provider. Notice required by
§13.257, Water Code: The Property that Buyer is about to purchase may be located
in a certificated water or sewer service area, which is authorized by law to
provide water or sewer service to the properties in the certificated area. If
the Property is located in a certificated area there may be special costs or
charges that Buyer will be required to pay before Buyer can receive water or
sewer service. There may be a period required to construct lines or other
facilities necessary to provide water or sewer service to the Property. Buyer is
advised to determine if the Property is in a certificated area and contact the
utility service provider to determine the cost that Buyer will be required to
pay and the period, if any, that is required to provide water or sewer service
to the Property. The undersigned Buyer hereby acknowledges receipt of the
foregoing notice at or before the execution of this Agreement.

(D)
Transfer Fees. If the Property is subject to a private transfer fee obligation,
§5.205, Property Code, requires Seller to notify Buyer as follows: The private
transfer fee obligation may be governed by Chapter 5, Subchapter G of the Texas
Property Code.

(E)
Waiver of Consumer Rights. SELLER AND BUYER AGREE THAT THE PROVISIONS OF THE
DECEPTIVE TRADE PRACTICES- CONSUMER PROTECTION ACT (“DTPA”), SECTION 17.41 ET
SEQ., BUSINESS & COMMERCE CODE, SHALL NOT APPLY TO THIS TRANSACTION. WITHOUT
LIMITING THE FOREGOING, IN THE EVENT THAT FOR ANY REASON IT IS DETERMINED THAT
THE DTPA DOES APPLY TO THIS TRANSACTION, BUYER WAIVES ITS RIGHTS UNDER THE DTPA,
A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION
WITH AN ATTORNEY OF BUYER'S OWN SELECTION (WHICH ATTORNEY WAS NOT DIRECTLY OR
INDIRECTLY IDENTIFIED, SUGGESTED OR SELECTED BY SELLER OR ANY AGENT OF SELLER),
BUYER VOLUNTARILY CONSENTS TO THIS WAIVER. BUYER REPRESENTS TO SELLER THAT BUYER
IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH SELLER IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT.

(F)
Notice of Underground or Aboveground Storage Tanks. If the Property includes the
sale or conveyance of a tank (or tank system) which is designed or intended to
be installed as an underground storage tank or an aboveground storage tank, at
Closing Seller shall issue to Buyer and Buyer shall acknowledge receipt of the
notice required by Section 334.9 of the Texas Administrative Code.

(G)
Title Notices:

1.
Abstract or Title Policy. Seller and Listing Broker hereby advise Buyer to have
an abstract of title covering the Property examined by an attorney of Buyer’s
selection, or Buyer should be furnished with or obtain a Title Policy. Seller
and Listing Broker further advise Buyer to have the abstract of title to the
Property or Title Report promptly reviewed by an attorney of Buyer’s selection.
By Buyer’s execution of this Agreement, Buyer acknowledges that Buyer has been
so advised in compliance with the Texas Real Estate License Act.



2.
Notice Regarding Possible Liability for Additional Taxes. If, for the current ad
valorem tax year, the taxable value of the Property is determined by a special
appraisal method that allows for appraisal of the Property at less than its
market value, the person or entity to whom the Property is transferred may not
be allowed to qualify the Property for that special appraisal in a subsequent
tax year and the Property may then be appraised at its full market value. In
addition, the transfer of the Property or a subsequent change in the use of the
Property may result in the imposition of an additional tax plus interest as a
penalty for the transfer or change in the use of the Property. The taxable value
of the Property and the applicable method of appraisal for the current tax year
is public information and may be obtained from the tax appraisal district
established for the county in which the Property is located.












3.
Notice to Buyer Regarding Restrictive Covenants. If the Property is located in a
municipality that has required any person who sells or conveys restricted
property located inside the boundaries of the municipality to first give to the
buyer written notice of the restrictions and notice of the municipality’s right
to enforce compliance, at Closing Seller and Buyer shall execute, acknowledge
and cause to be recorded in the real property records of the county in which the
Property is located the notice required by Section

212.155 of the Texas Local Government Code.


4.
Deed Restrictions. Seller hereby advises Buyer to review carefully all deed
restrictions and similar encumbrances affecting the Property that are indicated
by the Title Report or Abstract of Title as obtained by Buyer. The parties
further agree that if the Property is located in a city, county or other
governmental unit which by law or ordinance requires a closing document listing
all deed restrictions and/or similar encumbrances affecting the Property, then
at the Closing of this transaction the parties shall execute, acknowledge and
record the prescribed closing document.



5.
Tide Waters. Seller hereby notifies Buyer pursuant to Section 33.135 of the
Texas Natural Resources Code, that if the Property adjoins or abuts tidally
influenced waters, the following notice shall be applicable.



(1)    The Property adjoins and shares a common boundary with the tidally
influenced submerged lands of the state. The boundary is subject to change and
can be determined accurately only by a survey on the ground made by a licensed
state land surveyor in accordance with the original grant from the sovereign.
The owner of the Property may gain or lose portions of the tract because of
changes in the boundary. (2) Except as otherwise disclosed to Buyer in writing,
Seller has no knowledge of any prior fill as it relates to the Property. (3)
State law prohibits the use, encumbrance, construction, or placing of any
structure in, on, or over state-owned submerged lands below the applicable tide
line, without proper permission. (4) Buyer is hereby advised to seek the advice
of an attorney or other qualified person as to the legal nature and effect of
the facts set forth in this notice on the Property. Information regarding the
location of the applicable tide line as to the Property may be obtained from the
surveying division of the General Land Office in Austin.


6.
Notice to Purchaser of Property Located in Certain Annexed Water Districts. If
the Property is situated in a water or sanitary sewer district which entered
into a contract with a city with a population of 1.8 million or less that allows
the city to set rates in the district after annexation which are different from
rates charged to other residents of the city, at Closing Seller shall issue to
Buyer and Buyer shall acknowledge receipt of the notice required by Section
54.016(h)(4)(A) of the Texas Water Code.



7.
Public Improvement Districts. If the Property is located in a public improvement
district, then Buyer shall be obligated to pay an assessment to a municipality
or county for an improvement project undertaken by a public improvement district
under Chapter 372 of the Texas Local Government Code. The assessment may be due
annually or in periodic installments. More information concerning the amount of
the assessment and the due dates of that assessment may be obtained from the
municipality or county levying the assessment. The amount of the assessments is
subject to change. Failure to pay the assessments could result in a lien on and
the foreclosure of your property.



8.
Gulf Intracoastal Waterway. Except as may be indicated by a description of the
Property and/or in a Title Report or Abstract of Title for the Property, Seller
has no current actual knowledge that the Property is located in the Gulf
Intracoastal Waterway (which is a coastal canal from Brownsville, Texas, to the
Okeechobee waterway at Fort Myers, Florida, the Texas portion extending 426
miles, from Sabine Pass to the mouth of the Brownsville Ship Channel at Port
Isabel) or seaward of the longitudinal line also known as 97 degrees, 12', 19"
which runs southerly to the international boundary from the intersection of the
centerline of the Gulf Intracoastal Waterway and the Brownsville Ship Channel.
Nevertheless, as a courtesy to Buyer, Seller hereby gives Buyer the notice that
is set out in Section 61.025 of the Texas Natural Resources Code for properties
that are located within such prescribed area:












DISCLOSURE NOTICE CONCERNING LEGAL AND ECONOMIC RISKS OF PURCHASING COASTAL REAL
PROPERTY NEAR A BEACH


WARNING: THE FOLLOWING NOTICE OF POTENTIAL RISKS OF ECONOMIC LOSS TO YOU AS THE
PURCHASER OF COASTAL REAL PROPERTY IS REQUIRED BY STATE LAW.


•
READ THIS NOTICE CAREFULLY. DO NOT SIGN THIS AGREEMENT UNTIL YOU FULLY
UNDERSTAND THE RISKS YOU ARE ASSUMING.

•
BY PURCHASING THIS PROPERTY, YOU MAY BE ASSUMING ECONOMIC RISKS OVER AND ABOVE
THE RISKS INVOLVED IN PURCHASING INLAND REAL PROPERTY.

•
IF YOU OWN A STRUCTURE LOCATED ON COASTAL REAL PROPERTY NEAR A GULF COAST BEACH,
IT MAY COME TO BE LOCATED ON THE PUBLIC BEACH BECAUSE OF COASTAL EROSION AND
STORM EVENTS.

•
AS THE OWNER OF A STRUCTURE LOCATED ON THE PUBLIC BEACH, YOU COULD BE SUED BY
THE STATE OF TEXAS AND ORDERED TO REMOVE THE STRUCTURE.

•
THE COSTS OF REMOVING A STRUCTURE FROM THE PUBLIC BEACH AND ANY OTHER ECONOMIC
LOSS INCURRED BECAUSE OF A REMOVAL ORDER WOULD BE SOLELY YOUR RESPONSIBILITY.



The Property is located seaward of the Gulf Intracoastal Waterway to its
southernmost point and then seaward of the longitudinal line also known as 97
degrees, 12', 19" which runs southerly to the international boundary from the
intersection of the centerline of the Gulf Intracoastal Waterway and the
Brownsville Ship Channel. If the Property is in close proximity to a beach
fronting the Gulf of Mexico, Buyer is hereby advised that the public has
acquired a right of use or easement to or over the area of any public beach by
prescription, dedication, or presumption, or has retained a right by virtue of
continuous right in the public since time immemorial, as recognized in law and
custom.


The extreme seaward boundary of natural vegetation that spreads continuously
inland customarily marks the landward boundary of the public easement. If there
is no clearly marked natural vegetation line, the landward boundary of the
easement is as provided by Sections 61.016 and 61.017, Natural Resources Code.


Much of the Gulf of Mexico coastline is eroding at rates of more than five feet
per year. Erosion rates for all Texas Gulf property subject to the open beaches
act are available from the Texas General Land Office.


State law prohibits any obstruction, barrier, restraint, or interference with
the use of the public easement, including the placement of structures seaward of
the landward boundary of the easement. OWNERS OF STRUCTURES ERECTED SEAWARD OF
THE VEGETATION LINE (OR OTHER APPLICABLE EASEMENT BOUNDARY) OR THAT BECOME
SEAWARD OF THE VEGETATION LINE AS A RESULT OF PROCESSES SUCH AS SHORELINE
EROSION ARE SUBJECT TO A LAWSUIT BY THE STATE OF TEXAS TO REMOVE THE STRUCTURES.


Buyer is hereby notified that the Buyer should (1) determine the rate of
shoreline erosion in the vicinity of the Property; and (2) seek the advice of an
attorney or other qualified person before executing this Agreement as to the
relevance of these statutes and facts to the value of the Property.
(Remainder of Page Intentionally Blank)


